 



Exhibit 10.32
RESIGNATION AND SEPARATION AGREEMENT
     THIS RESIGNATION AND SEPARATION AGREEMENT, dated March 9, 2007 (the
“Agreement”), by and between ODYSSEY RE HOLDINGS CORP. (the “Company”) and
Robert Giammarco (the “Executive”).
     WHEREAS, the Executive resigned from his position as Chief Financial
Officer of the Company effective August 15, 2006, and resigned from his position
as Executive Vice President of the Company, effective October 31, 2006 (the
“Effective Date”); and
     WHEREAS, the parties intend that this Agreement shall set forth the terms
of the Executive’s resignation and separation from the Company, and that this
Agreement shall supersede all prior agreements between the parties regarding the
subject matter contained herein including, without limitation, any agreements
that may be implied by or inferred from any public or nonpublic disclosure made
by the Company pursuant to the Securities Act of 1933, the Securities Exchange
Act of 1934 or any other applicable law or regulation.
     NOW, THEREFORE, in consideration of the covenants and agreements
hereinafter set forth in this Agreement, the parties hereto hereby agree as
follows:
     1. Resignation. Effective August 15, 2006, the Executive resigned from his
position as Chief Financial Officer of the Company, and the Executive hereby
resigns from his position as Executive Vice President of the Company and from
all other offices and positions with the Company and its subsidiaries, effective
as of the Effective Date (or prior to such date, as applicable and noted above).
Until and including the Effective Date, the Executive shall continue to serve in
his capacity as Executive Vice President and shall perform transition services
to the extent reasonably requested by the Company.
     2. Payments. In consideration of the covenants set forth herein and the
waiver and release of claims set forth below, the Company shall provide the
Executive with the following payments:
     (a) Payments. In consideration for services performed while an executive of
the Company, a cash payment in the amount of $2,000,000 payable within 10 days
following the Executive’s execution and delivery of this Agreement.
     (b) Restricted Stock. In connection with the Executive’s employment with
the Company, the Company previously granted the Executive 12,959 shares of
restricted common stock (the “Restricted Shares” pursuant to the Company’s 2001
Restricted Share Plan (the “Plan”). The Restricted Shares shall be forfeited
without any payment to the Executive pursuant to the terms of the Plan,
effective as of the close of business on the Effective Date.
     (c) No Other Compensation or Benefits. Except as otherwise specifically
provided herein or as required by Section 4980B(f) of the Internal Revenue Code
of 1986, as amended (relating to “COBRA” coverage) or other applicable law, the
Executive shall not be

 



--------------------------------------------------------------------------------



 



entitled to any compensation or benefits or to participate in any past, present
or future employee benefit programs or arrangements of the Company on or after
the Effective Date; provided, however, that nothing herein shall be construed to
affect the Executive’s right to his vested accounts under the Odyssey America
Reinsurance Corporation Profit Sharing Plan and the Odyssey America Reinsurance
Corporation 401(k) Excess Plan, pursuant to the terms of such plans.
     3. Return of Property. The Executive represents that he has returned to the
Company all property of the Company, its subsidiaries and the companies set
forth on the list attached hereto as Exhibit A (the “Company Group”) in his
possession and all property made available to the Executive in connection with
his employment by the Company, including, without limitation, any and all
Company Group credit cards, keys, security access codes, records, manuals,
customer lists, notebooks, computers, computer programs and files, papers,
electronically stored information and documents kept or made by the Executive in
connection with his employment; provided, however, that the Executive is not
required to return any such documents that do not contain any Confidential
Information (as defined below).
     4. Cooperation. From and after the Effective Date, the Executive shall
cooperate in all reasonable respects with the Company Group and its respective
directors, officers, attorneys and experts in connection with the conduct of any
action, proceeding, investigation or litigation involving the Company Group,
including any such action, proceeding, investigation or litigation in which the
Executive is called to testify. The Company shall reimburse the Executive for
all of his travel and other direct expenses reasonably incurred by him to comply
with his obligations under this Section 4.
     5. Confidentiality, Restrictive Covenants.
     (a) Confidentiality. For a period of three years following the Effective
Date, the Executive agrees that all confidential and proprietary information
relating to the business of the Company Group (“Confidential Information”) shall
be kept and treated as confidential, except where the Company gives its prior
written consent to the Executive to release specific information. The phrase
“Confidential Information” shall not include information that (i) is or becomes
generally available to the public other than as a result of a disclosure by, or
at the direction of, the Executive or (ii) becomes available to the Executive on
a non-confidential basis from a source other than the Company Group or any of
its representatives, provided that such source is not known to the Executive to
be bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality to the Company Group with respect to
such information. Notwithstanding anything in this Section 5(a) to the contrary,
in the event that the Executive receives a request to disclose Confidential
Information, under (A) the terms of a subpoena (or an interrogatory or other
discovery document the failure to respond to which would subject the Executive
to legal sanctions), or (B) an order issued by a court of competent jurisdiction
or by a governmental body, or the Executive otherwise becomes legally compelled
to disclose any Confidential Information, the Executive shall provide the
Company with prompt written notice so that the Company may seek a protective
order or other appropriate remedy. Notwithstanding anything herein to the
contrary, the Executive may consult with his personal attorney in connection
with his compliance with the actions described in clauses (A) and (B) above.

2



--------------------------------------------------------------------------------



 



     (b) Non-Solicitation. The Executive agrees that during the period
commencing on the Effective Date and ending on the 12-month anniversary of the
Effective Date (the “Restricted Period”), the Executive shall not directly or
indirectly (i) solicit, induce or attempt to solicit or induce any person who
is, or during the then most recent 12-month period was, an employee or officer
of the Company Group, and who the Executive knows or reasonably should know is
or was such a person, to leave the employ of the Company Group or violate the
terms of his or her contract, or any employment arrangement, with the Company
Group; or (ii) induce or attempt to induce any customer, client, supplier,
licensee or other business relation of the Company Group that the Executive
knows or reasonably should know is such a person or entity to cease doing
business with the Company Group. As used herein the term “indirectly” shall
include, without limitation, the Executive’s permitting the use of the
Executive’s name by any competitor of the Company Group in violation of this
Section 5(b). For purposes of clarification, this Section 5(b) shall not apply
to a solicitation by a subsequent employer of the Executive that is part of a
general solicitation for employment to the general public.
     6. Exclusive Property. Subject to Section 5(a), the Executive confirms that
all Confidential Information is and shall remain the exclusive property of the
Company. All business records, papers and documents containing Confidential
Information kept or made by the Executive relating to the business of the
Company Group is and shall remain the property of the Company.
     (a) Remedies. Without intending to limit the remedies available to the
Company Group, the Executive agrees that a breach of any of the covenants
contained in this Agreement may result in material and irreparable injury to the
Company Group for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat thereof, any member of the Company Group shall be
entitled to seek a temporary restraining order or a preliminary or permanent
injunction, or both, without bond or other security, restraining the Executive
from engaging in activities prohibited by the covenants contained in this
Agreement or such other relief as may be required specifically to enforce any of
the covenants contained in this Agreement. Such injunctive relief in any court
shall be available to the Company Group in lieu of, or prior to or pending
determination in, any arbitration proceeding.
     7. Release.
     (a) Release by Executive. In consideration of the payments provided to the
Executive under this Agreement and after opportunity to consult with counsel,
the Executive, and each of the Executive’s respective heirs, executors,
administrators, spouse, successors and assigns (collectively, the “Releasors”)
hereby irrevocably and unconditionally release and forever discharge the
Company, its subsidiaries, Fairfax Financial Holdings Limited, Fairfax Inc., and
Hamblin Watsa Investment Counsel Ltd. (the “Released Company Group”) and each of
their respective officers, employees, directors, and agents from any and all
claims, actions, causes of action, rights, judgments, obligations, damages,
demands, accountings or liabilities of whatever kind or character (collectively,
“Claims”), including, without limitation, any Claims under any federal, state,
local or foreign law, that the Releasors may have, or in the future may possess,
arising out of the Executive’s employment relationship with and service as an
employee or officer of the Released Company Group, including, without
limitation, any representation,

3



--------------------------------------------------------------------------------



 



action or event relating to his hiring by the Released Company Group or (ii) the
Executive’s resignation from the Released Company Group (“Released Executive
Claims”); provided, however, that the release set forth in this Section 7(a)
shall not apply to any of the obligations of the Company under this Agreement.
The Releasors further agree that the payments described in this Agreement shall
be in full satisfaction of any and all Released Executive Claims for payments or
benefits, whether express or implied, that the Releasors may have against the
Released Company Group arising out of the Executive’s employment relationship or
the Executive’s service as an employee or officer of the Released Company Group
and Executive’s resignation.
     (b) No Assignment. The Executive represents and warrants that he has not
assigned any of the Released Executive Claims. The Company represents and
warrants that it has not assigned any of the Released Company Claims (as defined
below).
     (c) Claims. The Executive agrees that prior to the date hereof, he has not
instituted, assisted or otherwise participated in connection with, any action,
complaint, claim, charge, grievance, arbitration, lawsuit, or administrative
agency proceeding, or action at law or otherwise against any member of the
Released Company Group or any of their respective officers, employees, directors
or agents.
     (d) Release by the Released Company Group. In consideration of the
covenants provided by the Executive under this Agreement, the Released Company
Group hereby irrevocably and unconditionally releases and forever discharges the
Executive and his heirs, executors, administrators, spouse, agents, successors
and assigns (the “Executive Released Parties”) from any and all Claims that the
Released Company Group may have, or in the future may possess, arising out of
(i) the Executive’s employment relationship with the Released Company Group or
his resignation therefrom or (ii) any other matter, cause or thing whatsoever
from the first date of the Executive’s employment with the Company to the
Effective Date (the “Released Company Claims”); provided, however,
notwithstanding the generality of the foregoing, nothing herein shall be deemed
to release the Executive from (A) any rights or claims of the Released Company
Group arising out of or attributable to the Executive’s actions or omissions
involving or arising from fraud, theft, willful bad faith or intentional or
gross negligent conduct or material violations of any law, rule statute or
regulation while employed by the Released Company Group, with any action to be
taken against the Executive to be determined by a majority of the members of the
Board of Directors of the Company; and (B) the Executive’s obligations under
this Agreement.
8. Miscellaneous.
     (a) Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the matters covered hereby
and supersedes and replaces any express or implied, written or oral, prior
agreement or plans or arrangement with respect to the terms of the Executive’s
employment or the Executive’s resignation from the Company Group which the
Executive may have had with the Company Group, including, without limitation,
any agreements that may be implied by or inferred from any public or nonpublic
disclosure made by the Company pursuant to the Securities Act of 1933, the
Securities Exchange Act of 1934 or any other applicable law or regulation. This
Agreement may be

4



--------------------------------------------------------------------------------



 



amended only by a written document signed by the parties hereto.
     (b) Withholding Taxes and Payroll Deductions. Any payments made or benefits
provided to the Executive under this Agreement shall be reduced by any
applicable withholding taxes and payroll deductions.
     (c) Indemnification. Notwithstanding any provision herein to the contrary,
the Indemnification Agreement between the Executive and the Company dated as of
June 15, 2006, which is attached as Exhibit B, is incorporated by reference into
this Agreement and shall continue in full force and effect in accordance with
its terms.
     (d) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to the
conflicts of laws principles thereof.
     (e) Waiver. The failure of any party to this Agreement to enforce any of
its terms, provisions or covenants shall not be construed as a waiver of the
same or of the right of such party to enforce the same. Waiver by any party
hereto of any breach or default by another party of any term or provision of
this Agreement shall not operate as a waiver of any other breach or default.
     (f) Severability. In the event that any one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder of the Agreement shall
not in any way be affected or impaired thereby. Moreover, if any one or more of
the provisions contained in this Agreement shall be held to be excessively broad
as to duration, activity or subject, such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent allowed
by applicable law.
     (g) Section 409A Savings Clause. If any provision of this Agreement
contravenes Section 409A of the Code, the regulations promulgated thereunder or
any related guidance issued by the U.S. Treasury Department, the Company may, in
consultation with the Executive, amend this Agreement or any provision hereof to
maintain to the maximum extent practicable the original intent of the provision
without violating the provisions of Section 409A of the Code.
     (h) Descriptive Headings. The paragraph headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
     (i) Counterparts. This Agreement may be executed in one or more
counterparts, which, together, shall constitute one and the same agreement.
     (j) Successors and Assigns. Except as otherwise provided herein, this
Agreement shall inure to the benefit of and be enforceable by the Executive and
the Company and their respective successors and assigns.
     (k) Arbitration. Any dispute or controversy arising under or in connection

5



--------------------------------------------------------------------------------



 



with this Agreement that cannot be mutually resolved by the parties hereto shall
be submitted to final and binding arbitration to be conducted in New York, New
York under the employment arbitration rules of the American Arbitration
Association before a single arbitrator of exemplary qualifications and stature,
who shall be selected jointly by the Company and the Executive, or, if the
Company and the Executive cannot agree on the selection of the arbitrator, shall
be selected by the American Arbitration Association. The arbitrator shall issue
a confidential written opinion stating the essential findings and conclusions
upon which the arbitrator’s award is based. The arbitrator will be bound by the
substantive law of the State of New York but will not be bound by the rules of
procedure customary in courts of law. The parties consent to the jurisdiction of
the State and Federal District Courts in and for New York City, New York, for
all purposes in connection with arbitration, including the entry of judgment on
any award. The arbitrator shall have no power to alter or modify any express
provision of this Agreement or to render an award which has the effect of
altering or modifying any express provision hereof. Nothing in this paragraph
shall affect either party’s ability to seek from a court injunctive or equitable
relief at any time.
[NOTHING FURTHER ON THIS PAGE]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Released Company Group have
executed this Agreement as of the date first set forth above and the Executive
has executed this Agreement as of the date set forth below.
ODYSSEY RE HOLDINGS CORP.

 



By:                                        
Name:
Title:



FAIRFAX FINANCIAL HOLDINGS LIMITED
(AS TO ARTICLE 7 ONLY)

 



By                                        
Name:
Title:
FAIRFAX INC.
(AS TO ARTICLE 7 ONLY)

 



By:                                        
Name:
Title:


HAMBLIN WATSA INVESTMENT COUNSEL LTD.
(AS TO ARTICLE 7 ONLY)

 



By:                                        
Name:
Title:
THE EXECUTIVE HEREBY ACKNOWLEDGES THAT THE EXECUTIVE HAS READ THIS AGREEMENT,
THAT THE EXECUTIVE FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND
THAT THE EXECUTIVE HEREBY ENTERS INTO THIS AGREEMENT VOLUNTARILY AND OF HIS OWN
FREE WILL.
ACCEPTED AND AGREED:

 



                                                            
Robert Giammarco



Date:                                        

7



--------------------------------------------------------------------------------



 



EXHIBIT A
Fairfax Financial Holdings Limited
Fairfax Inc.
Hamblin Watsa Investment Counsel Ltd.
Northbridge Financial Corporation and its operating insurance subsidiaries
Crum & Forster Holdings Corp. and its operating insurance subsidiaries
TIG Insurance Company
nSpire Re Limited
RiverStone Insurance (UK) Limited
CRC (Bermuda) Reinsurance Limited
Wentworth Insurance Company Ltd.
Falcon Insurance Company (Hong Kong) Ltd.
First Capital Insurance Limited
ICICI Lombard General Insurance Company Limited
RiverStone Group LLC/RiverStone Holdings Limited
TRG Holding Corporation
Cunningham Lindsey Group Inc.
MFXchange Holdings Inc./MFXchange US, Inc.

8



--------------------------------------------------------------------------------



 



EXHIBIT B
Indemnification Agreement

9